Citation Nr: 1759731	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  05-37 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to October 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2005 (right knee) and April 2010 (right ankle) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran provided testimony at a Travel Board hearing in March 2011.  A transcript of the hearing is of record, but the Veterans Law Judge (VLJ) who conducted the hearing is no longer employed at the Board.  In October 2012, the Veteran indicated that he wished to have another hearing, and the case was remanded in November 2012 to afford the Veteran the requested hearing.  Accordingly, the Veteran testified at another Board hearing in March 2013 before the undersigned VLJ.  A transcript of the hearing has been associated with the record on appeal.  In a May 2016 statement, the Veteran requested another Board hearing via videoconference.  The Veteran provided no rationale for his requested hearing.  The applicable regulation grants the Veteran the right to a hearing, which he has already been afforded.  Accordingly, the Board concludes that another Board hearing is not warranted.  See 38 C.F.R. § 20.700.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a right knee disability and a right ankle disability, claimed as secondary to his service-connected left knee disability.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

These issues were last remanded by the Board in February 2017 in order to obtain a VA opinion as to whether it was at least as likely as not that the Veteran's right knee and/or right ankle disabilities were caused or aggravated by his service-connected left knee disability, to include his contentions of overcompensating for his service-connected left knee disability.  

A February 2017 VA Knee and Lower Leg Conditions Disability Benefits Questionnaire indicated that the Veteran's service-connected left knee disability caused pain with weight bearing, interference with standing, and pain when the joint was used in non-weight bearing (significantly noting that the opposing right knee joint was not undamaged).  The report indicated that, "Veteran states that the right knee is injured as he has to put more weight on from the SC injured left knee."

However, in a VA opinion dated in April 2017, after reviewing the Veteran's file without providing an in-person examination of the Veteran, another VA medical professional concluded that the Veteran's right knee and right ankle disabilities were less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected left knee disability.  In support of this conclusion, the medical professional explained that:

Degenerative or traumatic joint disease are not contagious diseases and bear no similarity to a metastasizing tumor.  DJD/traumatic disease of one joint, in the practice of medicine, are typically evaluated as an individual and distinct single joint condition or diagnosis.  Exceptions are made in the case of inflammatory and auto immune diseases, for example for Rheumatoid arthritis, which can cause poly arthritis (many joints).  Many individuals develop arthritis whether traumatic or degenerative in one joint without abnormality in the paired contralateral or other remote joint, for example, as claimed in this case, the contralateral knee and ankle.  It goes against the precepts of medical practice to treat the development of DJD in one joint as a sequel to or consequence of DJD or trauma in another.  Each joint is typically evaluated as an individual.

There is no clear evidence in the Medical Literature to suggest that an injury to one lower extremity would have any significant impact on the opposite uninjured limb, or a remote joint, unless the injury resulted in major muscle or nerve damage causing partial or complete paralysis of the damaged leg, and/or shortening of the injured lower extremity resulting in a limb length discrepancy of more than four or five centimeters so that the individual's gait pattern is altered to the extent that clinically there is an obvious lurching type gait (a significant limp).

This veteran has not exhibited a lurching or otherwise abnormal gait.

Curiously, a subsequent VA Knee And Lower Leg Conditions Disability Benefits Questionnaire conducted in May 2017 concluded that there was no evidence of pain on non-weight bearing testing of the left knee, but failed to provide any information as to whether there was evidence of pain with weight bearing.  

In his November 2017 Informal Hearing Presentation, the Veteran's representative argued that the April 2017 VA opinion was inadequate for several reasons.  First, the representative noted that the April 2017 VA opinion, which was written after a review of the record and without a physical examination of the Veteran, concluded that the Veteran had not exhibited a lurching or otherwise abnormal gait without supporting this conclusion with an adequate rationale or by citing specific evidence in the record.  Furthermore, the representative noted that the VA medical provider who authored the negative April 2017 nexus opinion was an ophthalmologist rather than an orthopedist.  

The Board agrees that the April 2017 VA opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As discussed by the Veteran's representative, the VA medical professional who provided the April 2017 opinion without an in-person examination concluded that the Veteran had not exhibited a lurching or otherwise abnormal gait without citing to the source of this information in the record.  This is especially troubling in light of the February 2017 VA Knee and Lower Leg Conditions Disability Benefits Questionnaire, which indicated that the Veteran's service-connected left knee disability indeed caused pain with weight bearing, interference with standing, and pain when the joint was used in non-weight bearing situations. As such, on remand, the Veteran should be provided with an additional VA examination conducted by an orthopedist to determine the likelihood that his right knee disability and/or right ankle disability were caused or aggravated by his service-connected left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination conducted by an orthopedic specialist to determine the likely etiologies of his right knee and right ankle disabilities.  After a review of the entire record and comprehensive examination of the Veteran, the examiner should provide the following opinions:

* Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee was caused or aggravated by the service-connected left knee disability, to include his contentions of overcompensating for his service-connected left knee disability.  

* Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right ankle was caused or aggravated by the service-connected left knee disability, to include his contentions of overcompensating for his service-connected left knee disability.  

In providing this opinion, the examiner should specifically acknowledge and discuss the February 2017 VA Knee and Lower Leg Conditions Disability Benefits Questionnaire which indicated that the Veteran's service-connected left knee disability caused pain with weight bearing, interference with standing, and pain when the joint was used in non-weight bearing (and significantly noting that the opposing right knee joint was not undamaged).  

The term "aggravation" means an increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

A complete rationale for the opinions should be provided.     

2.  When the development requested has been completed, the claims should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, then the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




